Tenemos la ocasión para aclarar cuál es precisamente el contenido de la notificación que debe recibir un menor con respecto a la falta que se le impute, para que pueda ejercer su derecho a defenderse en la vista en que habrá de deter-minarse, si existe causa probable para la presentación de una querella.
I
Según lo relata el propio Procurador General de Puerto Rico en su alegato ante nos en el caso de autos, el 5 de mayo de 1998 en la Escuela Salvador Fuentes de Aguadi-11a, se relacionó al menor E.R.C. con la posesión de marihuana. Ese mismo día, y coetáneo con la aprehensión de E.R.C., se le notificó del asunto a la abuela del menor, residente de las parcelas Acevedo en Moca, Puerto Rico,(1) informándosele mediante una advertencia escrita que se le imputaba al menor la falta de “sustancias controladas #411”.
El mismo 5 de mayo, además, el menor E.R.C. fue con-ducido ante un magistrado del Centro Judicial de Aguadi-11a, para una vista de aprehensión. Allí, el Magistrado que presidía la vista le indicó al menor la falta que se le impu-taba y procedió a escuchar la prueba. Dicho magistrado, entonces, determinó que existía causa para expedir una citación al menor para que compareciera a una futura vista de causa probable para la presentación de querella.
Conforme con la determinación del Magistrado, un sar-gento de la Policía de Puerto Rico procedió ese mismo día también a expedir un breve documento de menos de una (1) página que indicaba literalmente lo siguiente:
*808El Pueblo de Puerto Rico a: (Parientes del menor). Teniendo motivos fundados para creer que el menor E.R.C. cometió la falta de: Sustancias Controladas, por la presente lo cito para que comparezca al Tribunal de Menores, Piso #3, localizado en: Centro Judicial de Aguadilla, el 19 de mayo de 1998 a las 8:30 A.M./P.M.
En dicha fecha se celebrará una vista judicial de determina-ción de causa probable donde el menor tiene derecho a compa-recer acompañado por un asesor legal y podrá contrainterrogar testigos y ofrecer prueba en su favor.
Se le advierte que de no comparecer en la fecha, hora y sitio arriba indicado, el Tribunal tomará las providencias necesarias para asegurar su comparecencia e incluso podrá determinar causa probable en ausencia del menor.
Así las cosas, el menor acudió a la Corporación de Ser-vicios Legales de Puerto Rico y trajo consigo sólo la citación referida. El 18 de mayo de 1998, la representación legal del menor presentó ante el foro de instancia una moción me-diante la cual solicitó que se le entregara una copia del proyecto de querella que habría de someterse contra el me-nor, en la cual se expresaban los hechos que constituían la falta imputada. Señaló que la citación emitida a los parien-tes del menor no relataba los hechos esenciales constituti-vos de la falta, no expresaba los cargos concretos imputa-dos, ni mencionaba los nombres de los testigos que constituían la prueba de cargo. Adujo que sin toda esta información esencial, el menor quedaría indefenso debido a que sus abogados no podían prepararse para llevar a cabo una representación adecuada.
El 20 de mayo de 1998, el tribunal de instancia denegó la solicitud referida. El 8 de junio, el menor recurrió por conducto de sus abogados ante el Tribunal de Circuito de Apelaciones. El 6 de julio de 1998, el foro apelativo denegó la expedición del recurso solicitado por el menor. Resolvió, en esencia, que las Reglas de Procedimiento para Asuntos de Menores de Puerto Rico no le otorgan al menor impu-tado el derecho a obtener una copia del proyecto de quere-lla antes de que se celebre la vista para la determinación de causa probable. También resolvió que el debido proceso *809de ley no requería que se le entregase dicha copia del pro-yecto de querella al menor. Indicó que el menor y sus pa-rientes estuvieron presentes en la vista de aprehensión y allí escucharon a los testigos de cargo relatar los detalles relacionados con la falta imputada. Añadió el foro apela-tivo que a base de ello “el menor le suplirá a la defensa los detalles necesarios para enfrentarse a la imputación en la vista de causa probable para radicar querella”.
Inconforme con el dictamen referido, el menor acudió ante nos oportunamente e hizo el siguiente señalamiento de errores:
(1) Erró el Honorable Tribunal de Circuito de Apelaciones al no ordenar que se entregue copia del proyecto de querella lo que viola el debido proceso de ley y no garantiza una adecuada notificación.
(2) Erró el Honorable Tribunal de Circuito de Apelaciones al no determinar que la notificación ofrecida es una inadecuada y no cumple con el debido proceso de ley.
(3) Erró el Honorable Tribunal de Circuito de Apelaciones al no determinar que a los menores le cobija el debido proceso de ley de tener una notificación adecuada menoscabando sus dere-chos constitucionales.
(4) Erró el Honorable Tribunal al no determinar que el dere-cho a obtener copia de un proyecto de querella y a obtener una notificación adecuada emanan de la propia Ley de Menores y de la Constitución.
El 22 de julio de 1998 expedimos el certiorari solicitado por el menor. El 5 de febrero de 1999 acogimos el escrito inicial de E.R.C. como su alegato y, el 20 de abril de 1999, el Procurador General de Puerto Rico presentó el suyo. Con el beneficio de ambas comparecencias, pasamos a resolver.
II
Es menester comenzar la consideración del asunto ante nos examinando las disposiciones de las Reglas de Procedimiento para Asuntos de Menores que son pertinentes. Tal como resolvió el foro apelativo, y como *810aduce el Procurador General, dicha reglas no disponen, para la entrega al menor, de una copia del proyecto de querella en su contra luego de la vista de aprehensión. La Regla 2.11 de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A,(2) establece que luego de celebrada la vista correspondiente, si el juez que la presidió determina que existe causa probable para creer que el menor ha co-metido una falta, entonces el Procurador de Menores pro-cederá a presentar la querella en la secretaría de la sala del tribunal y “entregará al menor copia de la misma”. Esta disposición sólo provee para la entrega de copia de la querella en sí —no de un proyecto de querella— y dicha copia de la querella deberá dársele al menor después de la determinación de causa probable, no antes.
Por otro lado, en lo pertinente, la Regla 2.8 de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A, dispone lo siguiente, con respecto a la citación que debe hacérsele al menor luego de la vista de aprehensión, para que comparezca a la vista judicial en la cual habrá de determinarse si existe causa probable para presentar querella:
La citación se expedirá por escrito y con la firma del funcio-nario público o del juez, según sea el caso. El menor y sus padres o encargados deberán firmar la citación. La misma reque-rirá que el menor comparezca ante el tribunal acompañado de sus padres o encargados con expresión del día, hora y sitio, e *811informará al menor que, de no comparecer, se expedirá una orden de detención provisional y que, de no poder ser locali-zado, se podrá determinar causa probable en ausencia y que el tribunal en los casos apropiados podrá renunciar en su ausen-cia a la jurisdicción. Además explicará al menor, sus padres o encargados del deber de mantener al tribunal informado de cualquier cambio en dirección residencial o postal. Los defectos de forma de una orden de aprehensión o citación no afectarán su validez. 34 L.P.R.A. Ap. II, R. 2.8(c).
Como puede observarse, la Regla 2.8 de Procedimiento para Asuntos de Menores, supra, tampoco dispone para la entrega al menor de una copia del proyecto de querella. Se limita a establecer que debe emitirse una citación que se-ñale el día, la hora y el sitio en que se celebrará la vista judicial para determinar si existe causa probable para la presentación de una querella. Nada dispone sobre el con-tenido de la citación con respecto a los hechos imputados, a los cargos que han de dilucidarse o a los nombres de los testigos de cargo.
De lo anterior, es evidente que las Reglas de Procedi-miento para Asuntos de Menores no disponen concreta-mente para la entrega al menor de la copia del proyecto de querella, solicitado por E.R.C. en el caso de autos. Sin embargo, este hecho no es de por sí solo determinativo de la cuestión ante nos. En su médula esencial el asunto que tenemos que dilucidar y resolver no es meramente si el menor tiene derecho a que se le entregue una copia del proyecto de querella luego de la vista de aprehensión. Lo que está ante nos más bien es la importante cuestión sobre qué constituye una notificación adecuada para que un me-nor encausado pueda defenderse debidamente en la vista para la determinación de causa probable para presentar querella a la que ha sido citado. Pasemos, pues, a exami-nar dicha cuestión.
*812rH hH hH
Como se sabe, en nuestro ordenamiento jurídico está claramente establecido que, en la vista para la determinación de causa probable que nos concierne aquí, el me-nor imputado tiene derecho a estar representado por un abogado, a contrainterrogar testigos y a presentar prueba a su favor. Así lo resolvimos expresamente en Pueblo en interés menores A.L.R.G. y F.R.G., 132 D.P.R. 990, 1000 (1993). El menor también tiene derecho a ser debidamente notificado de la queja que pesa en su contra y de la falta que se le imputa. Es decir, tiene derecho a conocer de antemano la naturaleza y extensión de la falta que se le imputa para que pueda preparar adecuadamente su defensa. Así lo reconocimos expresamente en Pueblo en interés me-nor F.R.F., 133 D.P.R. 172 (1993).
Los derechos referidos asisten al menor porque, como hemos decidido reiteradamente en casos como el de autos, el menor tiene derecho a aquellas garantías constituciona-les que le aseguren un trato justo y un debido procedi-miento de ley. Pueblo en interés menor N.O.R., 136 D.P.R. 949 (1994); Pueblo en interés menor F.R.F., supra; Pueblo en interés menores A.L.R.G. y F.R.G., supra; Pueblo en interés menor R.G.G., 123 D.P.R. 443 (1989); Pueblo ex rel. J.L.D.R., 114 D.P.R. 497 (1983).
En particular hemos señalado que la vista para determinar si hay causa probable para presentar una querella en los casos de menores es equivalente a la vista preliminar para acusar en los casos criminales de adultos, por lo que son aplicables a aquélla por analogía las garantías procesales fundamentales que rigen en ésta. Pueblo en interés menor F.R.F., supra; Pueblo en interés menor R.G.G., supra. La referida normativa, además, está expresamente reconocida en la propia Ley de Menores de Puerto Rico, en su Art. 2 (34 L.P.R.A. see. 2202), en el que se señala, en lo pertinente, que uno de los propósitos de dicha legislación *813es “garantizar a todo menor un trato justo, el debido pro-cedimiento de ley y el reconocimiento de sus derechos constitucionales”.
A la luz de lo anterior, no cabe duda alguna de que un menor tiene derecho a que, antes de celebrarse la vista para determinar si hay causa probable para presentar una querella, se le dé una notificación adecuada sobre el particular, que le permita prepararse debidamente para defenderse en dicha vista. En lo que aquí nos concierne, la notificación aludida debe contener una relación de los hechos esenciales constitutivos de la falta que se le imputa al me-nor; debe citar la disposición legal específica que se alega ha sido infringida, y debe incluir el nombre de la persona que le imputa la falta al menor. En otras palabras, la notificación debe contener la información que se ofrece en la denuncia que se le notifica a un adulto antes de la vista preliminar para acusar. Véase Pueblo v. González Olivencia, 116 D.P.R. 614 (1985). Veamos si ello aconteció en el caso de autos.
IV
Como se relató antes, tanto el Tribunal de Circuito de Apelaciones como el Procurador General sostienen que el menor en el caso de autos tenía suficiente notificación de todos los extremos pertinentes relativos a la falta impu-tada, porque en la vista de aprehensión el magistrado lo enteró verbalmente de ello a él y a sus familiares; porque, además, el menor y éstos escucharon allí la prueba de cargo.
Esta postura es insólita. Representa una grave desviación de los más elementales principios del debido proceso de ley. Presupone que el menor o sus familiares entendieron cabalmente las cuestiones legales relativas a la falta imputada que fue dilucidada oralmente en la vista de aprehensión. Presupone, además, que el menor o sus *814familiares pueden recordar fácilmente los detalles de dichas cuestiones legales, aun varios días después de cele-brada la vista referida. Presupone, finalmente, que el me-nor o sus familiares pueden relatar con precisión a sus abogados lo acontecido en la vista referida. Es evidente que el debido proceso de ley no ampara suposiciones como éstas. Por el contrario, las garantías constitucionales sobre la notificación adecuada van dirigidas precisamente a evi-tar la injusta situación de tener que montar una defensa sobre la frágil base de eventos y cuestiones que pueden no conocerse bien, o que pueden no entenderse cabalmente o que pueden no recordarse con precisión. El propósito de la garantía de notificación adecuada que emana del debido proceso de ley es precisamente que el menor tenga un co-nocimiento claro y cabal de lo que se le imputa para que pueda defenderse.
En el caso de autos, el menor no tuvo representación legal en la vista de aprehensión. Cuando acudió por sí solo varios días después a la Corporación de Servicios Legales para procurar su defensa en la próxima vista a la que tenía que comparecer, trajo consigo únicamente una citación so-bre el lugar, la hora y el sitio dé la vista referida. Es incon-cebible que sus abogados pudieran prepararse de forma adecuada para tal vista sólo a base de dicha citación y del recuerdo que el menor tuviese de lo acontecido en la vista de aprehensión.
Para cumplir con lo que requiere el debido proceso de ley sobre la notificación adecuada, lo procedente aquí era que junto con la citación escrita que se le entregó al menor y a sus familiares después de la vista de aprehensión, se le hubiese entregado también una copia de la queja escrita que inicialmente tenía que presentarse al magistrado que presidió dicha vista. Conforme a lo dispuesto en las Reglas 2.2, 2.8 y 2.9 de Procedimiento para Asuntos de Menores, 34 L.P.R.A. Ap. I-A, los procedimientos para la *815aprehensión y determinación de causa probable para pre-sentar una querella en casos de menores comienzan con la presentación de una queja. En casos como el de autos, en que se ha aprehendido un menor sin mediar una orden judicial, éste debe ser llevado ante un juez y de inmediato debe presentarse la queja referida (Regla 2.9(a)). Si luego de celebrada la vista de aprehensión, el juez que la presidió decide que debe celebrase la segunda vista, la de determi-nación de causa probable para presentar querella, enton-ces dicho juez, conforme a lo dispuesto en la Regla 2.9(e) “remitirá la queja, la orden de aprehensión ... si éste fuera el caso, o la citación a la secretaria de sala del tribunal correspondiente y a la oficina del Procurador para Asuntos de Menores”. 34 L.P.R.A. Ap. I-A, R. 2.9(e).
Las reglas referidas no disponen que le será entregada urna copia de la queja escrita al menor y a sus familiares. Sólo preceptúan que tanto el juez en la vista de aprehensión (Regla 2.9(a)) como el juez en la vista de determinación de causa probable (Regla 2.10(b)) informaron al menor de la queja presentada en su contra. No disponen dichas reglas para la notificación por escrito al menor o a sus familiares del contenido de la queja, ni para que se acompañe la citación escrita al menor con copia de la queja.
Un examen de los autos originales de este caso en ins-tancia revela que existía una queja escrita, que se presentó contra el menor por el agente que investigó el caso. Según el texto de dicha queja, ésta fue jurada ante el Juez Mariano Ramírez Benet a las 5:05 de la tarde el 5 de mayo de 1998, el mismo día cuando el menor fue aprehendido y cuando fue llevado ante el juez para la vista de aprehensión. En dicha queja se relatan con suficiente de-talle los hechos imputados a E.R.C., se especifican los car-gos en su contra, y se le informa el nombre y la dirección de *816los testigos que supuestamente tenían conocimiento de los hechos.
No cabe duda alguna de que el contenido referido de la queja aludida satisface cabalmente los requisitos jurídicos de una notificación adecuada, de habérsele entregado al menor y a sus familiares copia de dicha queja en algún momento oportuno antes de la celebración de la vista para determinar causa probable.
Sin embargo, es evidente que ello no sucedió aquí. No hay constancia alguna en los autos del foro de instancia, en los del foro apelativo, o en el expediente del caso ante nos, de que copia de dicha queja escrita haya sido entregada al menor o a sus familiares antes de la vista referida. Más aun, ni el Tribunal de Circuito de Apelaciones en su sen-tencia ni el Procurador General en su alegato ante nos aducen o siquiera mencionan que dicha queja escrita fue notificada al menor o a sus familiares. Y, claro está, el me-nor no puede haberla recibido, porque de otro modo hu-biese sido temerario de parte suya y de sus abogados acu-dir al foro de instancia, al foro apelativo y ante nos a reclamar la copia del proyecto de querella contra el menor que habría de dilucidarse en la vista referida. Es evidente que como las Reglas de Procedimiento para Asuntos de Me-nores no proveen para que se le entregue al menor copia de la queja escrita en su contra, la que existía en el caso de autos no le fue proporcionada a E.R.C. o a sus familiares.
Por todo lo anterior, resolvemos que E.R.C. no recibió una notificación adecuada de la falta que se le imputó, que fuese suficiente en derecho para que este menor pudiese defenderse cabalmente en la vista para determinar causa probable para la presentación de la querella. No se cumplió con lo que exige el debido proceso de ley sobre el particular.
Resolvemos, además, que para cumplir con lo que exige el debido proceso de ley, la citación que se emite requiriéndole a un menor que comparezca a la vista refe-*817rida, debe estar acompañada con copia de la queja corres-pondiente que obra en los autos de instancia.

Se dictará sentencia para dejar sin efecto la resolución del foro apelativo notificada el 6 de julio de 1998 en el caso de autos, y se devolverá éste al foro de instancia para que continúen los procedimientos conforme a lo aquí resuelto.

El Juez Presidente Señor Andréu García no intervino.

 El Procurador General —en su escrito ante nos— afirma que el asunto se le notificó a la madre del menor, pero de los documentos que constan en autos es claro que dicha notificación fue a la abuela del menor.


 “Regla 2.11 Determinación sobre la existencia de causa probable o no
“(a) Si, a juicio del juez que presida la vista, la prueba demuestra que existe causa probable para creer que se ha cometido una falta y que el menor la cometió, el juez consignará por escrito su determinación y ordenará que se continúen los procedimientos.
“(b) El Procurador procederá a radicar la querella en la secretaría de la sala correspondiente, entregará al menor copia de la misma y referirá al menor y a sus padres o encargados al Especialista en Relaciones de Familia para la entrevista inicial del informe social.
“(c) Si el juez determina que no existe causa probable, exonerará al menor y de hallarse éste en detención provisional, ordenará su egreso.” 34 L.P.R.A. Ap. I-A, R. 2.11.